Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/749063 filed on 07/23/20.
             Claims 1-20 are pending.

Information Disclosure Statement  

The information disclosure statement (IDS) filed on 01/22/20, 07/23/20 and 05/25/21 have been considered (see form-1449, MPEP 609).

Priority

Applicant’s claim of foreign priority on Japan application 10-2019-0019550 filed 02/19/19, under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.
Drawings

The drawings filed on 01/22/20 are accepted.            

Examiner Note:

The Examiner suggests the applicant to contact the examiner and work together in order to move the case to the next step.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park Soon-Sang (US Pub. 2016/0126779).

As to claims 1 and 19 the prior art teach an electronic device (see fig 1) comprising: 

a battery (see fig 16 element 1696); 

a communication module including a wireless interface operatively or electrically connected with the battery (see fig 1 element 170 paragraph 0037-0039 and 0058-0060); 

a display (fig 1 element 160); 

a memory (fig 1 element 130); 

and a processor (see fig 1 element 120), wherein the processor is configured to: detect an event while the electronic device is in contact with or is connected to another electronic device via the wireless interface and wirelessly charging-shares power of the battery with the another electronic device via the wireless interface (see fig 1-3 paragraph 0037-0055 and summary); 

turn off a wireless charging-sharing function when the event corresponds to a predetermined condition (see fig 1-4 paragraph 0051-0059); 

provide a user notification about the turning-off of the wireless charging-sharing function via the display (see fig 4-8 paragraph 0072-0080); 

and turn on the wireless charging-sharing function when a state of the electronic device corresponds to a wireless charging-sharing condition (see fig 4-11 paragraph 0086-0092 and background).

As to claims 2 and 20 the prior art teach wherein the predetermined condition is set to include at least one of heat generation, wired charger connection, external device connection, overcurrent detection, or wireless charging error of the electronic device (see fig 1-4 paragraph 0055-0062).

As to claim 3 the prior art teach further comprising: a sensor module, wherein the processor is configured to: 

measure a battery temperature of the electronic device using the sensor module (see fig 1-3 paragraph 0048-052); 



As to claim 4 the prior art teach wherein the processor is configured to: turn off the wireless charging-sharing function and provide the user notification when wired charging information is received from the another electronic device (see fig 1-5 paragraph 0070-0076).


As to claim 5 the prior art teach wherein the processor is configured to: 

provide the user notification when a wired charger is recognized (see fig 4-7 paragraph 0073-0078); 

and control the wireless charging-sharing function, based on a user input in response to the user notification (see fig 4-7 paragraph 0075-0082).

As to claim 6 the prior art teach wherein the processor is configured to: 

maintain the wireless charging-sharing function according to the user input (see fig 4-7 paragraph 0080-0084); 

and perform charging through the wired charger (see fig 4-7 paragraph 0082-0085).

As to claim 7 the prior art teach wherein the processor is configured to: 

turn off the wireless charging-sharing function according to the user input (see fig 4-7 paragraph 0084-0087); 

and perform charging through the wired charger (see fig 4-7 paragraph 0085-0090).

As to claim 8 the prior art teach wherein the processor is configured to: 

provide a user notification when a wired charger is recognized (see fig 3-6 paragraph 0063-0068); 

transmit wired charging information to the another electronic device (see fig 3-6 paragraph 0065-0070); 

and perform charging through the wired charger (see fig 3-6 paragraph 0072-0075);.

As to claim 9 the prior art teach wherein the processor is configured to: 

inform the user of detection of an external device when the external device is detected (see fig 4-8 paragraph 0080-0085); 



and output the power of the battery to the external device (see fig 4-7 paragraph 0086-0092 and background).

As to claim 10 the prior art teach further comprising: 

a power management module, wherein the processor is configured to: detect use of overcurrent of the electronic device using the power management module (see fig 4-11 paragraph 0090-0095); 

and turn off the wireless charging-sharing function and provide the user notification when the use of the overcurrent is detected (see fig 4-11 paragraph 0092-0097 and background).

As to claim 11 the prior art teach wherein the processor is configured to: 

receive charging status information from the second electronic device (see fig 7-11 paragraph 0080-0085); 

analyze the wireless charging state, based on the charging state information (see fig 7-11 paragraph 0083-0087); 

identify whether the wireless charging-sharing is error, based on a result of the analyzing (see fig 7-11 paragraph 0085-0089); 

count a number of errors when an error of the wireless charging-sharing occurs (see fig 7-11 paragraph 0087-0090); 

determine whether the number of errors exceeds a set number (see fig 7-11 paragraph 0089-0092); 

and control the wireless charging-sharing function, based on whether the number of errors exceeds the set number (see fig 7-11 paragraph 0090-0095).

As to claim 12 the prior art teach wherein the processor is configured to: 

turn off the wireless charging-sharing function when the number of errors does not exceed the set number (see fig 7-11 paragraph 0092-0096); 

and switch the wireless charging-sharing function from OFF to ON so as to perform the wireless charging-sharing function (see fig 7-11 paragraph 0094-0098).


As to claim 13 the prior art teach wherein the processor is configured to: turn off the wireless charging-sharing function so as to stop wireless charging sharing when the number of errors exceeds the set number (see fig 7-11 paragraph 0096-0100); provide a user notification about the stopping of the wireless charging-sharing; and inform the another electronic device of the stopping of wireless charging-sharing (see fig 7-11 paragraph 0098-0102).

As to claim 14 the prior art teach wherein the processor is configured to: 

receive application execution request; identify whether the requested application is an overcurrent-using application (see fig 7-13 paragraph 0097-0103); 

provide a user notification when the requested application is the overcurrent-using application (see fig 7-13 paragraph 0100-0105); 

and control the wireless charging-sharing function, based on a user input in response to the user notification (see fig 7-13 paragraph 0103-0107).

As to claim 15 the prior art teach wherein the processor is configured to: cancel execution of the requested application according to the user input; and maintain the wireless charging-sharing function (see fig 7-13 paragraph 0105-0109).

As to claim 16 the prior art teach wherein the processor is configured to: turn off the wireless charging-sharing function according to the user input; and execute the requested application (see fig 7-13 paragraph 0107-0113).

As to claim 17 the prior art teach wherein the processor is configured to: 



detect abnormality of the electronic device, based on the state of the electronic device (see fig 1-6 paragraph 0058-0064); 

turn off the wireless charging-sharing function so as to stop wireless chargingsharing with the another electronic device when the abnormality of the electronic device is detected (see fig 1-6 paragraph 0062-0070); 

and turn on the wireless charging-sharing function, based on the a wireless charging- sharing request of the user (see fig 1-6 paragraph 0072-0082 and background).

As to claim 18 the prior art teach wherein the processor is configured to: determine that there is abnormality in the electronic device when the state of the electronic device corresponds to at least one of states in which the temperature of the electronic device is higher than the reference temperature, in which the overcurrent is used in the electronic device, and in which an error occurs in the wireless charging-sharing (see fig 4-8 paragraph 0082-0092).

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851